Case 1:18-cv-11585-NMG Document 26 Filed 05/09/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

GIANNA KRSTIC

Plaintiff,
CIVIL ACTION

NO. 18-11585-NMG
SOFREGEN MEDICAL INC. and
ALLERGAN, INC.

Defendants.

ei sa sa ss eS

REPORT AND RECOMMENDATION ON PLAINTIFF’S
MOTION TO VACATE AND MOTION FOR LEAVE TO AMEND

May 9, 2019
DEIN, U.S.MJ.

This matter is before the court on the “Plaintiff's Motion to Alter, Amend and Vacate the
Dismissal Pursuant to Federal Rule of Civil Procedure 60(b)(1), (6) and Motion for Leave to
Amend the Complaint Pursuant to Federal Rule of Civil Procedure 15(a)(2)” (Docket No. 15).
After consideration of the parties’ written submissions and their oral arguments, it is hereby
ORDERED as follows:

i The parties agree that the plaintiff's First Amended Complaint (Docket No. 6-1) is
the operative complaint.

2. Under Fed. R. Civ. P. 60(b)(1), the court may grant relief from a final judgment or
order due to mistake. In the instant case, after granting Sofregen’s motion to dismiss, the court
entered an order of dismissal of the action. Because Allergan never filed a motion to dismiss

and did not otherwise respond to the plaintiff's complaint, it should not have been dismissed

Rept and Recommendelion, accepted cn
adopted Gon bqiten, USDT 7/\\/17
